DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to a patentably distinct apparatus from that according to claim 1. The invention according to claim 21 has features such as a discharge tray while the invention according to claim 1 specifies an angle between 45 and 90 degrees. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from the invention according to claim 21 into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (6,502,922) in view of Fujioka et al. (6,540,420).

 	Regarding claim 1, Kawase teaches a recording apparatus in which, when three spatial axes orthogonal to each other are an X-axis, a Y-axis, and a Z-axis, respectively, directions along the X-axis, the Y-axis, and the Z-axis are an X direction, a Y direction, and a Z direction, respectively, positive directions along the X-axis, the Y-axis, and the Z-axis toward a positive side are a +X direction, a +Y direction, and a +Z direction, respectively, negative directions along the X-axis, the Y-axis, and the Z-axis toward a negative side are a -X direction, a -Y direction, and a -Z direction, respectively, the Z direction is a vertical direction, an upward direction along the vertical direction is the +Z direction, and a downward direction along the vertical direction is the -Z direction, two spatial axes included in an X-Z plane including the X-axis and the Z-axis, intersecting the X-axis and the Z-axis, and orthogonal to each other are an A-axis and a B-axis, respectively, a direction along the A-axis is an A direction, an upward direction along the A-axis is a +A direction, an opposite direction of the +A direction is a -A direction, a direction along the B-axis is a B direction, a downward direction along the B axis is a +B direction, and an opposite direction of the +B direction is a -B direction, the +A direction is an inclined direction intersecting the horizontal plane at an angle of more than 45 degrees and less than 90 degrees, the recording apparatus comprising: 
a support portion (fig. 2, item 2) having a support surface (fig. 2, surface of belt 4 facing heads 6) that configures a transport route and transporting a medium (fig. 2, item Pa) supported by the support surface in a transport direction (fig. 2, direction C); 
a head portion (fig. 2, item 6) having an ejecting surface (fig. 2, surface of head 6 facing belt 4) that faces in the +B direction and is provided with a nozzle configured to eject liquid to the medium to be transported in the transport direction (see fig. 2); 
a cap portion (fig. 2, item 8) configured to cover the ejecting surface (compare figs. 1, 2); 
a head moving portion (fig. 2, items 22/30) configured to move the head portion in a moving direction (see fig. 2); and 
a cap moving portion (fig. 1, items 18/20) configured to support the cap portion and move the cap portion between a cap position where a cap surface of the cap portion covers the ejecting surface (see fig. 2) and a standby position (see fig. 2) where the cap surface does not cover the ejecting surface (col. 5, lines 1-15), 
wherein when the cap portion at the cap position is viewed from the B direction, a dimension of the cap surface in the Y direction is larger than a dimension of the cap surface in the A direction (see fig. 1, note that the cap is larger in the width direction of the medium than the feed direction of the medium), the standby position is apart from the cap position in the transport direction (col. 5, lines 1-15).
Kawase does not teach the cap moving portion supports the cap portion with the cap surface facing in an inclined direction between the X direction and +Z direction. Fujioka teaches a printhead and medium support that are oriented in a direction inclined with respect to the horizontal and the vertical so that the transport direction is the +A direction (Fujioka, see fig. 3, Note that transport path +A direction is inclined more than 45 and less than 90 degrees at approximately 60 degrees). It would have been obvious to apply the capping maintenance device disclosed by Kawase to the inclined printhead and support disclosed by Ito because doing so would allow for the maintenance of Ito’s printhead thereby ensuring high print quality.
Upon combination of Kawase and Fujioka, the resultant device would have a head moving direction that intersects each of the X direction, the Y direction, the Z direction and the transport direction and a cap moving portion configured to move the cap portion in a direction that intersects each of the X direction, the Y direction, the Z direction, and the moving direction. That is, applying the inclined arrangement of Ito’s head and transport path to the device of Kawase, all limitations would be met. As shown in the resultant device below,  the head moving direction intersects X, Y, Z and the cap moving direction while the cap is moved in a direction intersecting X, Y, Z and the head moving direction. 
(Note that the addition of the degree limitation to the claim does not add patentable weight to the claim because it is in the preamble and not the body of the claim and does not breathe life into the claim in any way so that the claim cannot be understood without interpretation of the preamble. Nonetheless, because the claims are on RCE, Examiner has incorporated a new reference that teaches the added limitation). 

    PNG
    media_image1.png
    1204
    1204
    media_image1.png
    Greyscale
 	Regarding claim 2, Kawase in view of Fujioka teaches the recording apparatus according to claim 1, wherein 

Regarding claim 9, Kawase in view of Fujioka teaches the recording apparatus according to claim 1, wherein the head moving portion moves, along the moving direction, the head portion to a recording position at which recording on the medium is performed, and a retreat position apart from the support portion with respect to the recording position, and the retreat position includes a position of the head portion when the cap portion covers the ejecting surface (Kawase, see figs. 1, 2). 	Regarding claim 11, Kawase in view of Fujioka teaches the recording apparatus according to claim 9, wherein the cap portion completes movement when the head portion stands by at the retreat position (Kawase, see figs. 1, 2). 	Regarding claim 16, Kawase in view of Fujioka teaches the recording apparatus according to claim 5, wherein the head moving portion moves, along the moving direction, the head portion to a recording position at which recording on the medium is performed, and a retreat position apart from the support portion with respect to the recording position, and the retreat position includes a position of the head portion when the cap portion covers the ejecting surface (Kawase, see figs. 1, 2, col. 5, lines 1-15). 	Regarding claim 17, Kawase in view of Fujioka teaches the recording apparatus according to claim 16, wherein the cap portion completes movement when the head portion stands by at the retreat position (Kawase, see figs. 1, 2, col. 5, lines 1-15).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Fujioka as applied to claim 2 above, and further in view of Tanaka et al. (2012/0113180).
 	Regarding claim 3, Kawase in view of Fujioka teaches the recording apparatus according to claim 2. Kawase in view of Fujioka does not teach a charging portion configured to charge the support surface of the support portion; and a static elimination portion disposed on a side of the -B direction with respect to the support portion, and configured to eliminate static electricity from the medium supported by the support portion, wherein the cap moving portion moves the cap portion on a side of the -B direction with respect to the static elimination portion. Tanaka teaches this (Tanaka, see fig. 8, note charging portion 54 and static elimination portion 71). It would have been obvious to one of skill in the art at the time of invention to add the charger and discharging portions disclosed by Tanaka because doing so would allow for the attraction of the medium to the conveyance belt, thereby preventing slippage of the sheet from the belt and ensuring quality alignment of the head with respect to the medium. 
(Note that “a side of the –B direction” could mean anything in this context and that, as detailed above, the many directions recited in the preamble of claim 1 have not been given patentable weight).  	Regarding claim 4, Kawase in view of Fujioka and Tanaka teaches the recording apparatus according to claim 3, wherein a movement amount in the B direction in which the head moving portion moves the head portion is larger than a sum of a dimension of the cap portion in the B direction and a dimension of the static elimination portion in the B direction (Kawase, see fig. 1, Tanaka, see fig. 8, Note that the clearance of Kawase’s head unit in the retreat position would be well enough to stack Kawase’s cap member and the static elimination brush disclosed by Tanaka on top of each other between the belt and the head). 	Regarding claim 5, Kawase in view of Fujioka teaches the recording apparatus according to claim 1. Kawase in view of Fujioka does not teach wherein the cap portion is coupled to a waste liquid reservoir configured to store waste liquid via a waste liquid tube, the standby position is below the cap position, and the waste liquid reservoir is below the cap portion. Tanaka teaches this (Tanaka, see figs. 1, 2, Note that cap 90 is connected to waste liquid reservoir 97, which is located below the cap). It would have been obvious to one of ordinary skill in the art at the time of invention to add the waste liquid reservoir disclosed by Tanaka to the cap disclosed by Kawase in view of Fujioka because doing so would allow for a suctioning of the printhead so as to clean out any clogged nozzles of the head and ensure quality printing.  	Regarding claim 6, Kawase in view of Fujioka teaches the recording apparatus according to claim 1. Kawase in view of Fujioka does not teach wherein the support portion transports the medium in the +A direction, the recording apparatus further comprises a resist roller disposed on a side of the -A direction with respect to the support portion, and the cap moving portion moves the cap portion in the A direction on a side of the -B direction with respect to the resist roller. Tanaka teaches such a resist roller (Tanaka, see fig. 8, Note that roller 48 is being taken as the claimed resist roller. Note that no specificity has been claimed in regard to the claimed resist roller, and as such, any number of rollers could be defined as the claimed resist roller). 	(Note that “a side of the –A direction” could mean anything in this context and that, as detailed above, the many directions recited in the preamble of claim 1 have not been given patentable weight). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853